As filed with the Securities and Exchange Commission on February 14 , 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 (Amendment No. 2 ) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BioLife Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3076866 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3303 Monte Villa Parkway Bothell, Washington 98021 (425) 402-1400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Daphne Taylor Chief Financial Officer 3303 Monte Villa Parkway Bothell, Washington 98021 (425) 402-1400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Christopher L. Doerksen Kimberley R. Anderson Dorsey & Whitney LLP 701 Fifth Avenue, Suite 6100 Seattle, Washington 98104 Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed maximum aggregate offering price(1) Amount of registration fee Units, each consisting of one share of common stock, $0.001 par value and one-half of one common stock warrant (2) Shares of common stock included as part of the units (3) Common stock warrants included as part of the units Shares of common stock acquirable upon exercise of the common stock warrants(3) TOTAL $ $ Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended.Includes estimated proceeds from the exercise of the common stock warrants. No fee pursuant to Rule 457(g) under the Securities Act of 1933, as amended. Pursuant to Rule 416 under the Securities Act of 1933, as amended, the securities being registered hereunder include such indeterminate number of additional shares of common stock as may be issued after the date hereof as a result of stock splits, stock dividends or similar transactions. Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended (the “Securities Act”), or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information contained in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject To Completion, Dated February 14 , 2014 PRELIMINARY PROSPECTUS BioLife Solutions, Inc. 2,150,000 Units Each Unit Consisting of One Share of Common Stock and One-Half of One Warrant to Purchase One Share of Common Stock We are offering 2,150,000 units, each unit consisting of one share of common stock, $0.001 par value and one-half of one common stock warrant at a public offering price of $ [●] per unit. The warrants will become exercisable and separately transferable from the shares upon the closing of this offering. At any time until five years following the date of the closing, eachwhole warrant entitles the holder to purchase one share at an exercise price of $[●], subject to adjustment. Our common stock has been quoted on the OTCQB, under the symbol “BLFS”. As a result of our reverse stock split, effective for 20 business days beginning January 29, 2014, a “D” has been added to our symbol. We have applied to list our common stock on the Nasdaq Capital Market under the symbol “BLFS”.As of February 13 , 2014 the last reported sale price of our common stock was $6.45 per share on the OTCQB.We do not intend to apply for listing of the warrants on any securities exchange or other trading system. We have retained Ladenburg Thalmann & Co. Inc. to act as our exclusive placement agent in connection with this offering until the expiration date of the offering. We intend to enter into a placement agency agreement with the placement agent, relating to the units offered by this prospectus. The placement agent is not purchasing or selling any of our units pursuant to this prospectus but will use its best efforts to solicit offers to purchase the units being offered. Therefore, we will enter into a purchase agreement directly with investors in connection with this offering and confirmations and definitive prospectuses will be delivered, or otherwise made available, to all purchasers who agree to purchase units, informing the purchasers of the closing date as to such units. The minimum gross proceeds to us of the offering required as a condition to closing is $6,000,000, which is substantially less than the total maximum offering set forth above. We will pay the placement agent a cash fee equal to: (i) 7% of aggregate gross proceeds of $1.00 up to $5,000,000 to us from the sale of the units; (ii) 8% of aggregate gross proceeds of $5,000,001 up to $10,000,000 to us from the sale of the units; and (iii) 10% of the incremental amount of aggregate gross proceeds above $10,000,000 to us from the sale of units.In addition, we will grant the placement agent or its designees warrants to purchase the number of shares that is equivalent to 3% of the number of shares sold in the transaction at an exercise price equal to 125% of the per share equivalent paid in the offering by investors. See “Plan of Distribution” beginning on page 45 of this prospectus for more information regarding this arrangement. Investing in our common stock involves a high degree of risk. You should read this entire prospectus carefully, including the section entitled “Risk Factors” beginning on page5 of this prospectus. Per Unit Total Public offering price $ [●] $ [●] Placement agent’s fees(1) $ [●] $ [●] Proceeds to us, before expenses(2) $ [●] $ [●] For the purpose of estimating the placement agent’s fees, we have assumed that they will receive their maximum commission on all sales made in the offering. We have agreed to reimburse the placement agent’s expenses in an amount not to exceed 1% of the aggregate gross proceeds raised in the offering. See “Plan of Distribution” beginning on page 45 of this prospectus for more information regarding this arrangement. We estimate the total expenses of this offering, excluding the placement agent fees, will be approximately $647,000.The minimum gross proceeds to us of the offeringrequired as a condition to closing is $6,000,000, which is substantially less than the total maximum offering set forth above. Once the offering price has been determined, the unit offering price and warrant exercise price will remain fixed for the duration of the offering. See “Plan of Distribution” beginning on page 45 of this prospectus for more information on this offering and the placement agent arrangements. This offering will terminate on [●], 2014, unless the offering is fully subscribed before that date or we decide to terminate the offering prior to that date. In either event, the offering may be closed without further notice to you. We expect that delivery of the units being offered pursuant to this prospectus will be made to the purchasers on or about [●], 2014. Neither the Securities and Exchange Commission, or SEC, nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Ladenburg Thalmann & Co. Inc. The date of this prospectus is [●], 2014 TABLE OF CONTENTS PROSPECTUS SUMMARY 2 RISK FACTORS 5 FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 15 PRICE RANGE OF COMMON STOCK 16 CAPITALIZATION 17 DILUTION 18 DIVIDEND POLICY 19 HOLDERS OF OUR COMMON STOCK 19 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND OPERATING RESULTS 19 BUSINESS 25 PROPERTIES 33 LEGAL PROCEEDINGS 34 DIRECTORS AND EXECUTIVE OFFICERS 35 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 37 DIRECTOR COMPENSATION 38 EXECUTIVE COMPENSATION 39 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 42 DIRECTOR INDEPENDENCE 43 DESCRIPTION OF SECURITIES 43 PLAN OF DISTRIBUTION 45 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 47 LEGAL MATTERS 47 EXPERTS 47 WHERE YOU CAN FIND MORE INFORMATION 47 INDEX TO FINANCIAL STATEMENTS
